—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered July 1, 1998, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*653The defendant’s contentions that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Berkowitz, 50 NY2d 333; People v Sanchez, 252 AD2d 508). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim of entrapment is without merit (see, Penal Law § 40.05; People v Brown, 82 NY2d 869, 871; People v Butts, 72 NY2d 746; People v Cole, 224 AD2d 540, 541).
Finally, the defendant’s sentence was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). S. Miller, J. P., Santucci, Thompson and Smith, JJ., concur.